Name: Commission Regulation (EC) NoÃ 1015/2006 of 4 July 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  Europe;  energy policy
 Date Published: nan

 5.7.2006 EN Official Journal of the European Union L 183/3 COMMISSION REGULATION (EC) No 1015/2006 of 4 July 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2), lays down, among other things, detailed rules for disposing of stocks of alcohol obtained from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3) and referred to in Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) A tendering procedure for the sale of wine alcohol for exclusive use as bioethanol in the fuel sector in the Community should be organised in accordance with Article 92 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and ensuring the continuity of supplies to firms approved under that Article. (3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the selling price and securities must be expressed, and payments made, in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tendering procedure No 6/2006 EC is hereby opened for the sale of wine alcohol for use as bioethanol in the Community. The alcohol concerned has been produced from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the intervention agencies of the Member States. 2. The total volume put up for sale is 700 000 hectolitres of alcohol at 100 % vol., broken down as follows: (a) one lot with the number 54/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (b) one lot with the number 55/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (c) one lot with the number 56/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (d) one lot with the number 57/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (e) one lot with the number 58/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (f) one lot with the number 59/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (g) one lot with the number 60/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (h) one lot with the number 61/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (i) one lot with the number 62/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (j) one lot with the number 63/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (k) one lot with the number 64/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (l) one lot with the number 65/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (m) one lot with the number 66/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (n) one lot with the number 67/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol. 3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in Annex I to this Regulation. 4. Only firms approved under Article 92 of Regulation (EC) No 1623/2000 may take part in the tendering procedure. Article 2 The sale shall be conducted in accordance with Articles 93, 94, 94b, 94c, 94d, 95, 96, 97, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98. Article 3 1. Tenders shall be delivered to the intervention agencies holding the alcohol listed in Annex II or sent by registered mail to the address of the intervention agency. 2. Tenders shall be placed in a sealed double envelope, the inside envelope marked Tender under procedure No 6/2006 EC for use as bioethanol in the Community, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12 noon Brussels time on 26 July 2006. Article 4 1. To be eligible for consideration, tenders must comply with Articles 94 and 97 of Regulation (EC) No 1623/2000. 2. To be eligible for consideration, when they are presented, tenders must be accompanied by: (a) proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol. has been lodged with the intervention agency holding the alcohol concerned; (b) the name and address of the tenderer, the reference number of the notice of invitation to tender and the price proposed, expressed in euro per hectolitre of alcohol at 100 % vol.; (c) an undertaking by tenderers that they will comply with all the rules applicable to this tendering procedure; (d) a statement by tenderers to the effect that: (i) they waive all claims in respect of the quality and characteristics of any alcohol awarded to them; (ii) they agree to submit to any checks made on the destination and use made of the alcohol; (iii) they accept that it is their responsibility to provide evidence that the alcohol is used as specified in the notice of invitation to tender in question. Article 5 The notifications provided for in Article 94a of Regulation (EC) No 1623/2000 relating to the tendering procedure opened by this Regulation shall be sent to the Commission at the address given in Annex III to this Regulation. Article 6 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned. Article 7 1. The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may: (a) apply Article 102 of Regulation (EC) No 1623/2000 mutatis mutandis; (b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use. 2. The costs of the checks referred to in paragraph 1 shall be borne by the firms to which the alcohol is sold. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1820/2005 (OJ L 293, 9.11.2005, p. 8). (3) OJ L 84, 27.3.1987, p. 1. Regulation repealed by Regulation (EC) No 1493/1999. (4) OJ L 349, 24.12.1998, p. 1. ANNEX I Member State and lot number Location Vat No Quantity in hectolitres of alcohol at 100 % vol. Regulation (EC) No 1493/1999 (Article) Type of alcohol Spain Lot No 54/2006 EC TarancÃ ³n A-1 24 503 27 raw A-2 2 770 27 raw B-4 22 727 27 raw Total 50 000 Spain Lot No 55/2006 EC TarancÃ ³n A-3 24 659 27 raw B-3 24 742 27 raw B-4 599 27 raw Total 50 000 Spain Lot No 56/2006 EC TarancÃ ³n A-2 21 440 27 raw B-1 24 551 27 raw C-1 4 009 27 raw Total 50 000 Spain Lot No 57/2006 EC TarancÃ ³n B-4 977 27 raw B-5 24 736 27 + 28 raw B-6 24 151 27 raw C-1 136 27 raw Total 50 000 Spain Lot No 58/2006 EC TarancÃ ³n A-6 1 036 30 raw A-7 24 830 30 raw A-8 24 134 30 raw Total 50 000 Spain Lot No 59/2006 EC TarancÃ ³n A-4 24 505 30 raw A-8 467 30 raw B-2 12 354 30 raw B-7 12 674 30 raw Total 50 000 France Lot No 60/2006 EC Deulep Bld Chanzy F-30800 Saint-Gilles 503B 1 525 28 raw 119 22 605 27 raw 503 7 910 27 raw 504 810 30 raw 501 3 550 27 raw 504 540 28 raw 501B 5 075 30 raw 501B 150 28 raw 508 7 835 27 raw Total 50 000 France Lot No 61/2006 EC Viniflhor  Port-la-Nouvelle EntrepÃ ´t d'alcool Av. Adolphe-Turrel, BP 62 F-11210 Port-la-Nouvelle 2 48 215 27 raw 18 305 27 raw 18 150 30 raw 18 1 330 28 raw Total 50 000 France Lot No 62/2006 EC Viniflhor  Port-la-Nouvelle EntrepÃ ´t d'alcool Av. Adolphe-Turrel, BP 62 F-11210 Port-la-Nouvelle 3 47 880 27 raw 18 2 120 28 raw Total 50 000 France Lot No 63/2006 EC Viniflhor  Port-la-Nouvelle EntrepÃ ´t d'alcool Av. Adolphe-Turrel, BP 62 F-11210 Port-la-Nouvelle 6 22 025 27 raw 18 7 230 28 raw 38 5 325 28 raw 38 3 195 30 raw 13 9 910 28 raw 13 2 315 30 raw Total 50 000 Italy Lot No 64/2006 EC Bertolino  Partinico (PA) 22A-5A 24 766,65 30 raw Trapas  Petrosino (TP) 20A-24A-3A-11A 6 750 30 raw Enodistil  Alcamo (TP) 22A 3 933,35 30 raw S.V.M.  Sciacca (AG) 30A-32A-35A-36A 3 400 27 raw Ge.Dis.  Marsala (TP) 12A-19A-12B-13B 11 150 27/30 raw Total 50 000 Italy Lot No 65/2006 EC Bonollo  Loc. Paduni-Anagni (FR) 6A-33A-36A 5 300 27/30 raw Dister  Faenza (RA) 122A-123A 7 560 27 raw I.C.V.  Borgoricco (PD) 5A 315 27 raw Mazzari  S. Agata sul Santerno (RA) 1A-2A 25 800 27 raw Tampieri  Faenza (RA) 11A-19A 850 27 raw Villapana  Faenza (RA) 7A 10 175 27 raw Total 50 000 Italy Lot No 66/2006 EC Bonollo  Loc. Paduni-Anagni (FR) 6A-33A-36A 26 700 30 raw Caviro  Faenza (RA) 15A 17 500 27 raw Cipriani  Chizzola d'Ala (TN) 28A 5 800 27 raw Total 50 000 Italy Lot No 67/2006 EC Balice Distill.  San Basilio Mottola (TA) 2A-3A 2 750 27 raw Balice S.n.c.  Valenzano (BA) 41A-42A-59A 12 800 30 raw Caviro  Carapelle (FG) 2C-6C 5 500 30 raw D'Auria  Ortona (CH) 41A-43A-48A 7 600 27 raw De Luca  Novoli (LE) 15A-1A-5A 5 100 27 raw Deta  Barberino Val d'Elsa (FI) 4A-8A 1 450 27/30 raw Di Lorenzo  Ponte Valleceppi (PG) 3A-10A-22A-21A 11 900 27 raw S.V.A.  Ortona (CH) 14A-15A-16A-12A 2 900 27/30 raw Total 50 000 ANNEX II Intervention agencies holding the alcohol referred to in Article 3 Viniflhoor  Libourne DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, BP 231, F-33505 Libourne Cedex (Tel. (33) 557 55 20 00; telex: 57 20 25; Fax (33) 557 55 20 59) FEGA Beneficencia, 8, E-28004 Madrid (Tel. (34) 913 47 64 66; Fax (34) 913 47 64 65) AGEA Via Torino, 45, I-00184 Roma (Tel. (39-06) 49 49 97 14; Fax (39-06) 49 49 97 61) ANNEX III Address referred to in Article 5 European Commission Directorate-General for Agriculture and Rural Development, Unit D-2 B-1049 Brussels Fax (32-2) 292 17 75 E-mail: agri-market-tenders@cec.eu.int